Citation Nr: 1000424	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-01 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lung disability, claimed as pleural plaques, as the result of 
asbestos exposure.

4.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for dental, throat, stomach, and colon 
disabilities claimed as the result of Ibuprofen prescribed by 
VA and as the result of VA treatment in May 2004.  


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to 
December 1958.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2005, November 2005, July 2006, 
and September 2007 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the benefits sought on 
appeal.  

In January 2006 and May 2008, the Veteran presented testimony 
at hearings conducted before a Decision Review Officer (DRO).  
In August 2009, the Veteran presented testimony at a personal 
hearing conducted at the White River Junction RO before 
Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  Transcripts of these hearings 
are in the Veteran's claims folder.

In May 2006, the Veteran appears to re-assert a claim for the 
residuals of frostbite to his ears and hands.  Additionally, 
in a March 2009 statement as well as during his August 2009 
hearing, the Veteran appears to claim service connection 
under the provisions of 38 U.S.C.A. § 1151 for fractured ribs 
and pneumonia as a result of VA treatment in May 2004.  The 
Board refers these claims to the RO for any additional 
development.  

The issue of entitlement to service connection for a lung 
disability and the claims for service connection under the 
provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left knee disability is causally or etiologically 
related to the Veteran's service.

2.  The Veteran's service-connected disabilities have been 
shown to render him unemployable.

3.  The May 2004 decision which denied entitlement to service 
connection for breathing problems is final.  

4.  The evidence received since the May 2004 RO decision, by 
itself or in conjunction with previously considered evidence, 
does relate to an unsubstantiated fact necessary to 
substantiate the claim for service connection for a lung 
disability.


CONCLUSIONS OF LAW

1.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1110, 1131, 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).

3.  The May 2004 RO decision denying the claim for service 
connection for breathing problems is final.  38 U.S.C.A. § 
7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103.

4.  Evidence received after the May 2004 RO decision is new 
and material, and the claim for service connection for a lung 
disability is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Because the claims for entitlement to service connection for 
a left knee and TDIU on appeal are being granted, there is no 
need to review whether VA's statutory duties to notify and 
assist are fully satisfied as any error would be non-
prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 
& Supp. 2009); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).


LAW AND ANALYSIS

1.  Entitlement to service connection for a left knee 
disability.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is entitled to service connection for a left knee 
disability.  The Veteran contends that he injured both his 
knees while on an obstacle course during basic training.  He 
testified that he was told by an in-service doctor that he 
would have arthritis in his knees from the injuries.    

The service treatment records reflected that the Veteran fell 
on his knee in February 1955.  The record did not specify 
which knee was injured.  On the October 1958 separation 
examination, the Veteran was noted to have a swollen right 
knee.  On the accompanying separation report of medical 
history, he indicated that he had a trick or locked knee.  In 
sum, it appears that the Veteran injured at least one of his 
knees in February 1955.  

Although the Veteran testified that he had problems with his 
knees since service, the first post-service medical evidence 
related to his left knee was dated in an August 2003 VA 
treatment entry.  The Veteran reported that he had occasional 
pain in his left knee for the past six months and had no 
known injury.  Thus, the August 2003 VA treatment entry 
indicates that the Veteran's left knee pain was of recent 
onset.  Nevertheless, the Board acknowledges that the Veteran 
is competent to give evidence about what he experienced; 
i.e., that he fell on both knees during service, was told 
that he would develop arthritis from the injuries, and that 
he had pain in both knees since service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Moreover, the Board 
finds the Veteran's assertions that he fell on both knees 
during service and had pain since service to be credible, as 
the service treatment records indicate that he did injury a 
knee in February 1955.  Thus, after resolving all reasonable 
doubt in favor of the Veteran, it appears that he fell on his 
left knee during service and had pain in that knee since 
service. 

Additionally, during his February 2006 VA examination, the 
Veteran reported that he fell on both knees and experienced 
swelling for six weeks during service.  He informed the 
examiner that he was told during service that he would have 
chronic lifelong problems with his knees.  He indicated that 
his knees had gotten progressively worse since the injury.  
The x-ray impression was degenerative arthropathy.  Following 
examination, the diagnosis was signs of osteoarthritis of 
both knees.  The examiner opined that it was at least as 
likely as not that the Veteran's current bilateral knee pain 
was caused by or a result of the injury during basic 
training.  The examiner stated that the nature of the injury 
and the acute swelling lasting for a month after the injury 
and swelling at discharge suggested significant internal 
derangement.  The Board affords this opinion great probative 
value as it is based on a thorough review of the Veteran's 
reported symptomatology following his in-service injury, 
which the Board has found to be both competent and credible.  
Thus, there is medical evidence linking the in-service left 
knee injury to a current diagnosis of left knee 
osteoarthritis.  

In conclusion, after resolving all reasonable doubt in favor 
of the Veteran, it appears that there is medical evidence 
linking his in-service left knee injury to a current 
diagnosis.  As such, service connection for a left knee 
disability is granted.  38 C.F.R. § 3.303.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities provided that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  A total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  A total disability may or may not be permanent.  
Total ratings will not be assigned, generally, for temporary 
exacerbations or acute infectious diseases except where 
specifically prescribed by the schedule.  38 C.F.R. § 
3.340(a).  Consideration may be given to the veteran's level 
of education, special training, and previous work experience 
in arriving at a conclusion, but not to his or her age or to 
the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  Id.

The Veteran is currently service-connected for limitation of 
motion of the cervical spine due to a surgical cyst scar at 
30 percent, right knee arthritis at 30 percent, left foot 
cold injury residuals at 30 percent, right foot cold injury 
residuals at 30 percent, neck cyst scar at 10 percent, right 
foot peripheral neuropathy at 10 percent, and left foot 
peripheral neuropathy at 10 percent.  His combined evaluation 
for compensation is 90 percent effective July 14, 2008.  As 
the Veteran has a combined 40 percent rating for his 
bilateral lower extremity disabilities and the combined 
rating is 90 percent, the percentage criteria under 38 C.F.R. 
§ 4.16(a) are met.  

Even though the Veteran meets the aforementioned percentage 
requirements, the evidence must show that the Veteran's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Upon 
review of the claims file, the Board finds that after 
resolving all reasonable doubt in favor of the Veteran, the 
evidence indicates that the Veteran is unable to work due to 
his service-connected disabilities.  

In this regard, in the Veteran testified that he last worked 
in 1996.  He stated that post-service he worked as a 
machinist, as a police office for 26 years, and then as a 
private detective.  The Veteran asserts that he cannot sit, 
stand, or walk due to his service-connected disabilities.  In 
July 2008, the Veteran's service-connected disabilities were 
reevaluated and the examiner commented on the impact these 
disabilities had on the Veteran's ability to maintain 
employment.  The examiner concluded that the cold weather 
injuries to the Veteran's feet would preclude manual labor or 
any job that required him to stand, run, or remain on his 
feet for prolonged walking periods.  However, the examiner 
determined that his cold weather injuries would not preclude 
sedentary cerebral vocation as he is quite adept at 
generating claims.  The examiner commented that his ability 
to do so accurately remains one of his strongest points and a 
legal court position would not be out of the question.  The 
examiner further found that the Veteran's right knee 
precluded manual labor, but not cerebral employment, and 
found no effect on his employment from his cyst scar.  

As reflected above, the examiner concluded that the Veteran 
could perform employment of the cerebral sedentary variety, 
and noted that he could perform a legal court position.  
However, consideration may be given to the Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion.  In this regard, all of the 
Veteran's previous employment is noted to have involved a 
fair amount of walking.  Moreover, there is no indication 
that the Veteran is qualified to perform a legal type job or 
that he has ever performed, or had the training to perform, a 
sedentary type job.  Therefore, after considering the 
Veteran's previous work experience which likely involved a 
considerable amount of walking and lack of evidence that he 
is qualified to perform a legal or other sedentary position, 
the Board will resolve all reasonable doubt in favor of the 
Veteran and conclude that his service-connected disorders, 
which now also include his left knee as reflected above, 
preclude gainful employment.  As such, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
lung disability, claimed as pleural plaques, as the result of 
asbestos exposure.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A May 2004 RO decision denied service connection for 
breathing problems because there was no evidence of an 
asbestos related lung disorder.  The Veteran was notified of 
the denial that same month.  Because the Veteran did not 
perfect an appeal on that decision, it is final and not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.  The Veteran, however, now 
seeks to reopen his claim.  As noted above, despite the 
finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the final May 2004 rating decision.  After reviewing 
the record, the Board finds that the additional evidence 
received since the final rating decision is new and material 
within the meaning of 38 C.F.R. § 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the May 2004 decision includes, but is not 
limited to, VA and private treatment records as well as 
statements and testimony of the Veteran.  As noted, the 
Veteran's claim was previously denied because there was no 
evidence of an asbestos related lung disability.  In this 
regard, there is a February 1994 private CT scan of the chest 
from C.O.M.C. with an impression of multiple bilateral 
pleural plaques, several of which contain calcification, 
consistent with asbestos exposure.  Obviously, this evidence 
is new in that it was not previously of record.  Moreover, 
this evidence relates to an unestablished fact necessary to 
substantiate his claim.  Further, as its credibility is 
presumed, the private medical record raises a reasonable 
possibility of substantiating the claim.  Justus, 3 Vet. App. 
at 513.  For these reasons, the Board finds that the 
additional evidence received since May 2004 warrants a 
reopening of the Veteran's claim of service connection for a 
lung disability, as it is new and material evidence within 
the meaning of 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for a left knee disability 
is granted.  

Entitlement to a total rating based on individual 
unemployability (TDIU) is granted.  

New and material evidence having been received, the claim of 
entitlement to service connection for a lung disability is 
reopened.


REMAND

3.  Entitlement to service connection for a lung disability, 
claimed as pleural plaques, as the result of asbestos 
exposure.

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim for entitlement to 
service connection for a lung disability may be granted on 
the merits.  However, as will be discussed below under the 
claims for compensation under the provisions of 38 U.S.C.A. § 
1151, additional development needs to be undertaken before 
the record is complete.  Therefore, as additional evidence 
might be obtained which pertains to the claim for a lung 
disability, the claim cannot be properly considered at this 
time.

4.  Entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for dental, throat, stomach, and colon 
disabilities claimed as the result of Ibuprofen prescribed by 
VA and as the result of VA treatment in May 2004.  

Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  See 
Anderson v. Principi, 18 Vet. App. 371, 376 (2004); see also 
Kilpatrick v. Principi, 16 Vet. App. 1, 3 (2002).  For claims 
filed after October 1, 1997, the disability must be caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran by VA, and the proximate cause of the 
disability was (a) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (b) an event that was 
not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 
C.F.R. § 3.361(d).  To establish that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or 
death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability 
or death; and (i) VA failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) VA furnished the hospital care or medical or surgical 
treatment without the veteran's informed consent.  See 38 
C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2009).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. 
§ 3.361(b).  In determining whether disability resulted from 
disease or injury or aggravation of an existing disease or 
injury suffered as a result of VA care, the evidence must 
show actual causation rather than coincidental occurrence.  
38 C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's failure to follow properly given 
medical instructions.  38 U.S.C.A. § 1151(a); 38 C.F.R. 
§ 3.361(c)(3).

In essence, the Veteran claims that he developed a dental, 
throat, stomach, and colon disability following surgery at a 
VA facility.  Further, such surgery was the result of 
Ibuprofen prescribed by a VA treatment provider.  The Veteran 
testified that a VA treatment provider prescribed Ibuprofen 
for his knees.  In May 2004, he developed stomach pains and 
went to a VAMC.  He asserted that initially, they thought his 
appendix was going to burst and he underwent surgery.  
However, when performing the surgery, it was determined that 
his intestines and colon had gangrene.  The Veteran contended 
that the Ibuprofen he was prescribed caused the gangrene in 
his stomach and colon.  Additionally, the Veteran alleged 
that the tube that was placed down his throat from his 
surgery was not disinfected properly, causing acid reflux and 
the loss of his teeth.  The Veteran further testified that he 
could not eat or swallow following the surgery, which caused 
him to lose weight.  Also, following the surgery the lower 
part of his body swelled.  He claims that he continues to 
have problems chewing, swallowing, digesting as well as 
intestinal and colon related problems.  

A review of the available evidence of record indicates that 
some of the VA treatment records in question appear not to 
have been associated with the claims file.  The Veteran 
testified that he was hospitalized at a VAMC from May 14 to 
May 20, 2004, yet only VA records dated from May 14 to May 
16, as well as a May 24 record, appear to have been 
associated with the claims folder.  Moreover, the Veteran 
testified that he was taken to a private hospital, D.H.M.C. 
in approximately July 2004 as a result of alleged 
complications from his May 2004 VA surgery.  Although some 
records from D.H.M.C. have been associated with the claims 
file, it does not appear that these records are complete.  
Additionally, during his May 2008 DRO hearing, the Veteran 
testified that he received treatment related to alleged 
complications from the VA surgery at another private 
hospital, G.M.C.  As there are outstanding VA and private 
records that appear to be related to the Veteran's claims, a 
remand is necessary to obtain such identified records.  
38 C.F.R. § 3.159(c)(1)&(2).  

The available evidence of record reflects that the Veteran 
had esophageal reflux in a February 2004 VA treatment entry.  
On May 15, 2004, the Veteran was admitted to a VAMC for 
diarrhea and abdominal pain for two days.  It was noted that 
he had GERD and NSAID.  The Veteran reported that he had 
taken 400 mg of Ibuprofen three times a day for approximately 
four months and had some recent dental work requiring an 
increase of Ibuprofen up to five times per day.  Following 
examination, the Veteran was thought to have possible 
gastroenteritis from NSAID use or PUD or bacterial gastro.  
He was also thought to have possible peptic ulcer pain or 
possible appendicitis or right-sided diverticulitis or 
mesenteric infarction.  On May 16, 2004, the Veteran 
underwent an exploratory laparoscopy, conversion to 
exploratory laparotomy, ileocecectomy, and primary ileocolic 
reanastomosis.  The preoperative diagnosis was acute 
appendicitis and the operative diagnosis was ischemic cecum.  
A May 24, 2004, discharge summary provided a diagnosis of 
ischemic bowel.  

A July 2004 VA treatment entry noted that the Veteran had 
dysphagia and renal failure secondary to dehydration.  The 
record indicated that since his May 2004 surgery, he reported 
increasing difficulty swallowing, weight loss, and occasional 
GERD.  An upper GI endoscopy showed questionable Barrett's, 
multiple small gastric erosions, duodenitis, and medium sized 
hiatal hernia.  A September 2004 VA treatment entry stated 
that it was unclear what the exact nature of his dysphagia 
was, but it was thought to be multifactorial.  It was noted 
that there may be some component of trauma given he had an ET 
tube placed and in addition some degree of anxiety and a 
supratentorial component were thought to be contributing.  
Moreover, a February 2005 private document from Dr. R.S.V. 
outlines the dental treatment the Veteran should receive.  

Due to the complex nature of the Veteran's claims, the Board 
finds that a VA examination is necessary before a decision 
can be reached on this matter.  38 C.F.R. § 3.159(c)(4).

Further, although the Veteran received a duty to notify and 
assist letter for his claims for a stomach and colon 
condition as the result of the provisions of 38 U.S.C.A. 
§ 1151, the Board notes that he did not receive a letter for 
the claims of a dental and throat disability.  Thus, he 
should receive such notice on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a 
duty to notify and assist letter that 
addresses how to substantiate his claims 
for service connection for a dental and 
throat condition under the provisions of 
38 U.S.C.A. § 1151.  

2.  The complete VA treatment records 
pertaining to the any Ibuprofen prescribed 
the Veteran by VA from approximately 
August 2003 as well as his admission and 
subsequent surgery at the VAMC from 
approximately May 14, 2004, until his 
discharge on May 24, 2004, should be 
associated with the claims file.  All 
follow up records after May 24, 2004, to 
the present should also be associated with 
the claims file.  Any records including, 
but not limited to, any nursing records, 
consent forms, as well as any 
investigative reports should be obtained 
and associated with the claims folder, if 
such exist.  If no such records are 
available, this should be so reported in 
the record.

3.  After obtaining any necessary releases 
from the Veteran, associate with the 
claims file any private treatment records 
from D.H.M.C. dated from July 2004 to the 
present pertaining to his claims and any 
private treatment records from G.H. dated 
from approximately 2004 to the present 
pertaining to his claims.  

4.  Thereafter, the RO should schedule an 
appropriate examination to determine 
whether the Veteran has dental, throat, 
stomach, and colon disabilities as the 
result of Ibuprofen prescribed by VA or as 
the result of VA treatment performed in 
May 2004.  The examiner should review the 
entire claims folder and express opinions, 
including the degree of probability 
expressed in terms of is it at least as 
likely as not, regarding the following 
questions:

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

(a) Does the Veteran have additional 
disability to include but not limited to 
(dental (missing teeth); throat/stomach 
(increased GERD, hiatal hernia, Barrett's 
esophagus, dysphagia); colon (ischemic 
colon) due to either Ibuprofen prescribed 
by VA in 2004 or as the result of the 
exploratory laparoscopy, conversion to 
exploratory laparotomy, ileocecectomy, 
primary ileocolic reanastomosis performed 
in May 2004?  The examiner should also 
opine whether the Veteran has an 
additional disability due to the ET tube 
being placed down his throat.  

After providing an opinion as to whether 
it is at least as likely as not that the 
Veteran suffers from disabilities related 
either or both Ibuprofen or the 
aforementioned procedures, he or she 
should respond to the following:

(b) is the additional disability due to:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in prescribing the medications or 
performing the surgeries; or

(2) from an event not reasonably 
foreseeable.

The physician should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.

4.  Thereafter, the RO should consider any 
additional evidence and readjudicate the 
Veteran's claims for § 1151 benefits in 
light of all pertinent evidence and legal 
authority and the claim for service 
connection for a lung disability.  If the 
benefits sought on appeal remain denied, 
the Veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board for final appellate review, if 
in order.  The Board intimates no opinion 
as to the ultimate outcome of the 
Veteran's claims.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


